PER CURIAM:
Gary B. Williams, a federal pretrial detainee, filed a petition for a writ of habeas corpus with this court pursuant to 28 *819U.S.C. § 2241 (2000). In the petition, Williams alleges that he was illegally arrested and is being unlawfully detained, he is being denied access to the courts, and his right to a speedy trial has been violated. He seeks immediate release from custody and other relief. Upon review, we conclude that Williams is not entitled to the relief sought. Moreover, Williams may assert his claims in pretrial proceedings in his pending criminal case. See United States v. Williams, No. 4:08-cr-00087-RGD-FBS-l (E.D. Va.). Accordingly, we dismiss Williams’ petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.